Title: General Orders, 1 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Wednesday April 1st 1778.
Morristown—Marblehead. Munster.


Some Brigades were late in sending their men on the Parade this morning; The General is willing to attribute this to the difference in Watches, and to the end that greater punctuality may be observed in future with respect to time, the Adjutant General is to regulate his Watch by the Clock at Head-Quarters, the Brigade Majors by his and the Adjutants by their Brigade Major.
The Guard at the Bridge is in future to consist of a Captain, two Subs, three Serjeants and thirty six Rank and File whereof one Sub, one Serjeant and sixteen rank & file are to be posted on the other side; ’Tis expected that the guard will be very attentive to their duty and suffer no soldier to pass without written leave from the Commanding officer of the Regiment he belongs to.
